Citation Nr: 0812949	
Decision Date: 04/18/08    Archive Date: 05/01/08

DOCKET NO.  07-10 661	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
No. Little Rock, Arkansas


THE ISSUE

Whether new and material evidence has been received 
sufficient to reopen a claim of entitlement to service 
connection for a bilateral hearing loss disability; and, if 
so, whether service connection is warranted.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

J. D. Watson, Associate Counsel


INTRODUCTION

The veteran served on active duty in the Air Force from 
February 1962 to February 1970, with additional service in 
the Army National Guard from August 1982 to August 1983.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2005 RO decision, which, 
in pertinent part, reopened the veteran's claims for service 
connection for a bilateral hearing loss disability and a 
heart condition based on the submission of new and material 
evidence and denied them both on the merits.  Subsequently, 
in February 2007, the RO granted the veteran's claim for 
service connection for a heart condition.  Thus, the issue of 
service connection for a heart condition is no longer on 
appeal.  See Grantham v. Brown, 114 F. 3d 1156, 1158 (Fed. 
Cir. 1997).

Regardless of the RO's decision to reopen the veteran's claim 
of service connection for a bilateral hearing loss 
disability, the Board is nevertheless required to address the 
issue of reopening to determine whether new and material 
evidence has been submitted.  See Jackson v. Principi, 265 
F.3d 1366 (Fed. Cir. 2001) (reopening after a prior 
unappealed RO denial); Barnett v. Brown, 83 F.3d 1380 (Fed. 
Cir. 1996) (reopening after a prior Board denial); Wakeford 
v. Brown, 8 Vet. App. 237 (1995) (VA failed to comply with 
its own regulations by ignoring issue of whether any new and 
material evidence had been submitted to reopen the veteran's 
previously and finally denied claims).

The veteran testified at a Travel Board hearing before the 
undersigned in February 2008.  A transcript has been 
associated with the file.  Furthermore, following 
certification of the current appeal, additional evidence was 
received by the Board which was not considered by the RO.  A 
waiver of RO consideration is of record, and the Board may 
proceed to decide the case.  38 C.F.R. § 20.1304.

In April 2008, the Board granted a motion to advance the 
veteran's case on the docket due to financial hardship.  See 
38 U.S.C.A. § 7107; 38 C.F.R. § 20.900(c) (2007).

The reopened claim of service connection for a bilateral 
hearing loss disability is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  An unappealed RO decision dated in January 2003 
originally denied the veteran's claim of service connection 
for a bilateral hearing loss disability.

2.  Evidence received since the January 2003 RO decision is 
new and relates to an unestablished fact necessary to 
substantiate the veteran's claim for service connection for a 
bilateral hearing loss disability, and it is also so 
significant that it must be considered in order to fairly 
decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The January 2003 RO decision, denying the claim of 
service connection for a bilateral hearing loss disability, 
is final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2007); 38 
C.F.R. § 20.1103 (2007).

2.  New and material evidence has been submitted for the 
claim of entitlement to service connection for a bilateral 
hearing loss disability; the claim is reopened.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder, and has an obligation to provide 
reasons and bases supporting this decision.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must 
review the entire record, but does not have to discuss each 
piece of evidence).  The analysis below focuses on the most 
salient and relevant evidence and on what this evidence 
shows, or fails to show, on the claims.  The veteran must not 
assume that the Board has overlooked pieces of evidence that 
are not explicitly discussed herein.  See Timberlake v. 
Gober, 14 Vet. App. 122 (2000) (the law requires only that 
the Board address its reasons for rejecting evidence 
favorable to the veteran).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The veteran's petition to reopen his claim for service 
connection for a bilateral hearing loss disability has been 
granted, as discussed below.  As such, the Board finds that 
any error related to the VCAA on this claim is moot.  See 38 
U.S.C. §§ 5103, 5103A (West 2002 & West Supp. 2006); 38 
C.F.R. § 3.159 (2006); Mayfield v. Nicholson, 19 Vet. App. 
103, (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).



II.  Petition to Reopen the Claim of Service Connection for a 
Bilateral Hearing Loss Disability 

The veteran contends that he has submitted new and material 
evidence with respect to his claim for service connection for 
a bilateral hearing loss disability.  The veteran's previous 
claim for service connection was denied in a January 2003 RO 
decision.  The veteran did not appeal, and the January 2003 
decision is thus final.  38 U.S.C.A. §§ 7104, 7105.  However, 
for the reasons that follow, the Board concludes that new and 
material evidence has been submitted sufficient to reopen the 
veteran's claim for service connection for a bilateral 
hearing loss disability.

Under 38 U.S.C.A. § 5108, VA may reopen a previously and 
finally disallowed claim when "new and material" evidence 
is presented or secured with respect to that claim.  38 
C.F.R. § 3.156(a) defines "new and material evidence." 
"[N]ew evidence" means evidence not previously submitted to 
agency decision makers, and "material evidence" means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  The new and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim. 

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110.  Service connection may 
also be granted for an organic disease of the nervous system, 
such as a sensorineural hearing loss, when it is manifested 
to a compensable degree within one year of separation from 
service. 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309. 

Applicable regulations provide that impaired hearing shall be 
considered a disability when the auditory thresholds in any 
of the frequencies of 500, 1,000, 2,000, 3,000, and 4,000 Hz 
are 40 decibels or greater; the thresholds for at least three 
of these frequencies are 26 decibels or greater; or when 
speech recognition scores are 94 percent or less.  38 C.F.R. 
§ 3.385.

Active military, naval, or air service includes any period of 
active duty for training (ACDUTRA) during which the 
individual concerned was disabled from a disease or injury 
incurred or aggravated in the line of duty, and any period of 
inactive duty for training (INACDUTRA) during which the 
individual concerned was disabled from an injury incurred or 
aggravated in the line of duty.  38 U.S.C.A. § 101(24).  
Presumptive periods do not apply to ACDUTRA or INACDUTRA.  
Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).  Thus, 
service connection may be granted for disability resulting 
from disease or injury incurred or aggravated while 
performing ACDUTRA, or from an injury incurred or aggravated 
while performing INACDUTRA.  38 U.S.C.A. §§ 101(24), 106.

In order to prevail on the issue of service connection, there 
must be: (1) medical evidence of a current disability; (2) 
medical or, in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between an in-service injury 
or disease and the current disability.  See Hickson v. West, 
12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet 
App. 341, 346 (1999).

The January 2003 RO decision denied the veteran's claim for 
service connection for a bilateral hearing loss disability on 
the grounds that the veteran did not present evidence that 
his hearing loss disability was related to service.  
Consequently, in order for the claim to be reopened, the 
veteran must provide some evidence that his current hearing 
loss disability is associated with service.

The evidence submitted since the January 2003 RO decision 
includes various lay statements, private medical records, and 
a transcript of the veteran's Travel Board hearing.  In 
particular, a March 2005 private medical opinion not only 
shows that the veteran has a current diagnosis of a hearing 
loss disability but also provides evidence indicating that 
the veteran's hearing loss disability is related to service.  
Given that the newly submitted evidence shows a current 
diagnosis and a link to service, the Board concludes that it 
raises a reasonable possibility that the claim would be 
substantiated, and therefore it constitutes new and material 
evidence in this case.  The petition to reopen is granted. 


ORDER

The petition to reopen the claim for service connection for a 
bilateral hearing loss disability is granted.


REMAND

Unfortunately, despite the Board's decision to grant the 
veteran's petition to reopen his claim for service connection 
for a bilateral hearing loss disability, a remand is required 
in this case.  Although the Board regrets the additional 
delay, it is necessary to ensure due process is followed and 
that there is a complete record upon which to decide the 
veteran's claim so that he is afforded every possible 
consideration.

The veteran contends that he first noticed hearing loss 
during ACDUTRA during his National Guard service in 1982.  
Multiple efforts were made to obtain all of the veteran's 
National Guard medical records.  As the record currently 
stands, only the veteran's August 1982 enlistment examination 
is on file.  This examination report does not reflect a 
hearing loss disability in either ear.  Apparently, the first 
evidence of a hearing loss disability of the left ear is in 
1989, and the first evidence of a hearing loss disability of 
the right ear is in 1996, several years after the veteran's 
release from the National Guard.  There is nexus evidence on 
file which links the current bilateral hearing loss 
disability with noise exposure during National Guard service.  
See March 2005 private medical opinion.  This opinion is not 
dispositive, however, as there is no indication that the 
examiner had access to all of the veteran's historical 
medical records when rendering his opinion.  On remand, the 
veteran should be afforded a comprehensive VA audiological 
examination for purposes of determining the nature and 
etiology of a hearing loss disability of either ear.

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be scheduled for a 
VA audiological examination for the 
purpose of determining whether he has a 
hearing loss disability of either ear that 
is attributable to service.  The claims 
file and a copy of this remand must be 
made available to, and reviewed by, the 
examiner prior to the requested 
examination.  The examiner should conduct 
all necessary tests, elicit historical 
information as to the veteran's noise 
exposure during and following service, and 
indicate in his report that the claims 
file was reviewed.

The examiner should provide an opinion as 
to the date of onset and etiology of any 
current bilateral hearing loss for each 
ear.  The examiner should then provide an 
opinion as to whether there is a 50 
percent probability or greater (i.e., at 
least as likely as not) that any diagnosed 
hearing loss disability (of either ear) 
had its onset during active duty (February 
1962 to February 1970) or within one year 
of such; OR had its onset or is otherwise 
related to his National Guard service 
(August 1982 to August 1983).  A full 
rationale should be offered.  In addition, 
the March 2005 private medical opinion 
finding that the veteran's hearing loss 
disability is related to National Guard 
service should be reviewed and reconciled.

2.  After this development has been 
completed, the RO should then readjudicate 
the claim on the merits.  If the benefit 
sought is not granted, the veteran should 
be furnished a supplemental statement of 
the case, which considers all the 
pertinent evidence of record, and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the veteran until further notice.  
However, the Board takes this opportunity to advise the 
veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The veteran is also advised that 
failure to report for any scheduled examination may result in 
the denial of his claim.  38 C.F.R. § 3.655.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


